Lumpkin, J.
1. The charge to the effect that the law presumes every homicide to be malicious until the contrary appears from circumstances of alleviations, excuse, or justification, and that -it is incumbent upon the prisoner to make out such circumstances to the satisfaction of the jury, unless they appear from the evidence adduced against him, was in accord with the decision in the ease of Mann v. State, 124 Ga. 760 (53 S. E. 324, 4 L. R. A. (N. S.) 934).
2. The complaint that certain portions of the charge were without foundation in the evidence was not well taken.
*572January 10, 1911.
Indictment for murder. Before Judge Freeman. Meriwether superior court. October 28, 1910.
J. F. J ones and J. F. Hatchett, for plaintiff in error.
.H. A. Hall, attorney-general, and J. B. Terrell, solicitor-general, contra.
■ 3. The evidence supported the verdict, and there was no error in overruling the motion for a new trial.

Judgment ajfu'med.


All the Justices concur, except Fish, O. J., absent.